DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s response to election filed on April 19, 2022. The terms of restriction, however, were made in error, and the previous Office letter has been vacated. New grounds of restriction are elaborated below.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an apparatus, classified in F27D 1/0006.
II. Claims 13-16, drawn to a method of exhausting, classified in C23C 16/455.
III. Claims 17-20, drawn to a method of assembling, classified in H01L 25/0753.
The inventions are independent or distinct, each from the other because:
Inventions II and III are directed to significantly different and patentably distinct methods.
Inventions II and III are related to invention I as processes and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In this case, the apparatus can be used to practice another and materially different process, like etching.
In addition, this application contains claims directed to the following patentably distinct species:
Species A: The horizontal furnace of Figure 1;
Species B: The horizontal furnace of Figure 3;
Species C: The vertical furnace of Figure 5;
Species D: The vertical furnace of Figure 6;
Species E: The vertical furnace of Figure 7;
Species F: The vertical furnace of Figure 8.
Applicant is advised to elect one species from the above grouping, in addition to the selection of one of the apparatus or method claims.
The species are independent or distinct because they are not connected in any of design, operation or effect under the disclosure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the inventions and patentably distinct species as set forth above because the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716